

113 S1990 IS: To prohibit aliens who are not lawfully present in the United States from being eligible for postsecondary education benefits that are not available to all citizens and nationals of the United States. 
U.S. Senate
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1990IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit aliens who
			 are not lawfully present in the United States from being eligible for
			 postsecondary education benefits that are not available to
			 all citizens and nationals of the United States. 1.Prohibition of preferential treatment for illegal aliensSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1623) is amended to read as follows:505.Ineligibility for aliens not lawfully present in the United States to receive preferential
			 postsecondary education benefits(a)In generalAn alien who is not lawfully present in the United States shall not be eligible for any
			 postsecondary education benefit
			 unless every
			 citizen and national of the United States is eligible to receive such a
			 benefit (in no less an amount, duration, and scope).(b)Enforcement through civil action(1)In generalAny citizen or national of the United States who is enrolled at a postsecondary educational
			 institution in the United States that is alleged to have violated
			 subsection (a) may petition the district court of the United States in
			 which such institution is located to enforce  the restriction described in
			 such subsection  by commencing a civil action, on his or her own behalf,
			 in such court against any State official that oversees such institution.(2)ReliefIf the plaintiff in a civil action commenced under paragraph (1) proves by a preponderance of the
			 evidence that the postsecondary educational institution in which the
			 plaintiff was enrolled  violated subsection (a), the court shall—(A)provide all appropriate relief to the plaintiff, including damages equal to the monetary value of
			 any benefit provided to an alien who is not lawfully present in the United
			 States that was denied to the plaintiff; and(B)award attorneys' fees and court costs to the plaintiff..